Title: Benjamin Galloway to Thomas Jefferson, 30 July 1816
From: Galloway, Benjamin
To: Jefferson, Thomas


          
            Sir.
            Hagers Town Washington County Maryland June July 30th 1816.
          
          I have taken the liberty of placing under cover to you a Letter for your amiable daughter, Mrs Randolph; which, I shall be much obliged to you, to deliver into her hands: Should she be with you at Monticello, when you receive this—If Mrs R should be absent, I must beg the favour of you, Sir, to break the seal, peruse the contents, and comply with a sollicitation contained therein, at an early day; which will confer a favour
			 on me—I have enjoyed perfect health, ever since I took my departure from your house, with the exception of a short, but, dangerous illness, with which I was attacked, in September last; whilst I
			 was
			 on a visit to my friends in Ann Arundel: since, which; I have been gaining flesh, almost daily, and am thirty pounds heavier, than I weighed, when, at your house: I hope, that you, and your kind family, have enjoyed the same
			 blessing—
          Mr Johnson, the Watch & Clock Maker, who, I did suppose, would have eagerly embraced the very favourable offer, that, you authorized me make to him; as an inducement to remove his family to Charlotteville: tho’ he was seemingly anxious, to better his situation, when I set off from Hagers Town to Monticello; like too many others, was unwilling to encounter the trifling difficulties, with which such an undertaking, would have been accompanied: but promised to use his endeavours to persuade some fit young man of the trade to settle in your part of the country: and has repeatedly informed me, that  he has recieved promises so to do, in abundance: but, the characters, have never come forward: which, has been in no slight degree, painfull to me; because, I gave you confident assurance, of the
			 practicability of engaging a good workman to accept your very generous offer—I find, on enquiry, that the Clock, and Watch makers business, is, so rapidly encreasing in the western counties of
			 our
			 state: that I almost despair of succeeding in my said undertaking: I will, however, keep a sharp look out; and, if I should be so fortunate, as to meet with a proper character; who, may be willing to accept your offer; I will inform you: and afford every aid and assistance towards his removal—
          Mrs Galloway joins me in Compliments—
          
            I am, Sir with lively esteem and due respect—Yours &
            Benjamin Galloway
          
        